DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is in response to claims dated 7/2/2021.
Claims pending in the case: 1-26
Claims added: 26
All documents listed in applicant’s Information Disclosure Statements dated 7/15/2021 have been considered; Office action documents have been crossed out after consideration so that they are not listed as cited references in any subsequent patent publication resulting from the instant application. 
Allowed claim : 23

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 10, 20-21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable by Sohn (US 20170235435) in view of Kim (US 20170207859).

Regarding claim 1, Sohn teaches, a method, comprising: 
at a first electronic device that includes a touch-sensitive display (Sohn: [42, 69, 159]: mobile phone): 
receiving an instruction to operate the first electronic device in a companion-display mode (Sohn: Fig. 17, [232]: receive request from an external device device) in which user interfaces generated by a second electronic device are displayed at the first electronic device, wherein the second electronic device is separate from the first electronic device (Sohn: [172-
in response to receiving the instruction to operate in the companion-display mode, 
operating the first electronic device in the companion-display mode; 
while operating the first electronic device in the companion display mode: 
receiving, at the first electronic device, a request to display an application-switching user interface (Sohn: [199]: while displaying mirrored screen, receive user input to display specific icons in the remaining region) ; and 
in response to the request, concurrently displaying: representations of .. applications of the first electronic device functions (Sohn: [164-166, 190, 192, 198-199]:  concurrently display mirrored screen of external device and function icons; [199]: user input determines which function icons are displayed, which may be applications of the first device); and a representation of a desktop generated by the second electronic device, including any user interfaces displayed by the second electronic device (Sohn: [172-173, 198-199]:  when connected, interface on one device displayed on the connected device).
However Sohn does not specifically teach, representations of recently used applications of the first electronic device functions.
Kim teaches, representations of recently used applications of the first electronic device functions (Kim: [153]: user may select an option to display recently used applications).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sohn and Kim because the combination would enable displaying icons for recently used applications not only in a 

Regarding claim 2, Sohn and Kim teach the invention as claimed in claim 1 above and further, wherein the first electronic device is a tablet device with a touch-sensitive display and the second electronic device is a personal computer (Sohn: [42, 69, 159]: electronic devices as table, computer etc.).

Regarding claim 26, Sohn and Kim teach the invention as claimed in claim 1 above and further, including: in response to receiving the instruction to operate in the companion display mode: concurrently displaying, on the touch-sensitive display of the first electronic device: a user interface generated by the second electronic device; and a plurality of user interface objects, including a first user interface object associated with a first function of a plurality of functions for controlling the touch-sensitive display of the first electronic device while it is operating in the companion-display mode and a second user interface object associated with a different second function of the plurality of functions (Sohn: [164-166, 190, 192, 198-199]:  concurrently display mirrored screen of external device and function icons; [199]: user input 

Regarding claim 3, Sohn and Kim teach the invention as claimed in claim 26 above and further, wherein the plurality of functions for controlling the touch- sensitive display of the first electronic device while it is operating in the companion-display mode is a predefined set of functions including one or more functions associated with functionality of the second electronic device (Sohn: [164-166, 189]:  supplementary information may be device related information, may be determined by the device etc.).

Regarding claim 10, Sohn and Kim teach the invention as claimed in claim 1 above and further, including: while displaying the user interface generated by the second electronic device: in accordance with a determination that a user interface generated by the second electronic device includes content that is associated with audio, playing the audio using the first electronic device's speakers (Sohn: [100]: audio and video data may be sent to the connected device for output).

Regarding claim 20, Sohn and Kim teach the invention as claimed in claim 1 above and further, wherein the request includes a contact, and movement of the contact in an upward direction that starts from an edge of the touch-sensitive display and moves away from the edge of the touch-sensitive display (Sohn: [171-172]: a swipe input may be used to change the display).

Regarding claim 21, Sohn and Kim teach the invention as claimed in claim 26 above and further, wherein the plurality of user interface objects are displayed within a first portion of the touch-sensitive display, and the method comprises: in response to receiving the instruction to operate in the companion-display mode, displaying, in a second portion of the touch-sensitive display that is distinct from the first portion, a plurality of application-specific user interface objects, each respective application- specific user interface object controlling a function available within an application that has focus on the second electronic device (Sohn: Fig. 10, 197-199]: icons to initiate functions related to the connected devices may be displayed in a separate area; the functions to display may be selected by user (has user focus)).

Regarding Claim(s) 24 and 25, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.



Claim 4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 20170235435) and Kim (US 20170207859) in view of Karmanenko (US 20140310643).

Regarding claim 4, Sohn and Kim teach the invention as claimed in claim 3 above and further, including: 

However Sohn does not specifically teach, 
in response to detecting the request, displaying, within a menu of configuration options for the companion-display mode, a selectable option for ceasing display of one of the plurality of user interface objects; 
detecting an input directed to the selectable option; and 
in response to detecting the input, ceasing to display the one of the plurality of user interface objects on the touch-sensitive display of the first electronic device.
Karmanenko teaches, displaying, within a menu of configuration options for the display mode, a selectable option for ceasing display of one of the plurality of user interface objects (Karmanenko: [87, 325]: edit menu with edit options); 
detecting an input directed to the selectable option; and 
in response to detecting the input, ceasing to display the one of the plurality of user interface objects on the touch-sensitive display of the first electronic device (Karmanenko: [87]: user may remove user interface objects as needed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sohn, Kim and Karmanenko because the combination provides an option to the user to remove the user interface object on the display that the user is not interested in. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable providing a menu 

Regarding claim 15, Sohn and Kim teach the invention as claimed in claim 26 above and further, wherein: the user interface object associated with the first function of the plurality of functions for controlling the touch-sensitive display of the first electronic device while it is operating in the companion-display mode (Sohn: Fig. 10, 197-199]: icons to initiate functions related to the connected devices may be displayed),
But not, is a function for ceasing to operate in the companion-display mode, and the method includes: detecting a selection of the first user interface object; and in response to the selection, ceasing display of the user interface generated by the second electronic device.
Karmanenko teaches, a function for ceasing to operate in the display mode, and the method includes: detecting a selection of the first user interface object; and in response to the selection, ceasing display of the user interface generated by the second electronic device (Karmanenko: [87, 325]: user may remove user interface objects as needed).
The same motivation to combine the prior arts, stated above applies.

Regarding claim 16, Sohn and Kim teach the invention as claimed in claim 26 above and further, wherein: the first user interface object associated with the first function of the plurality of functions for controlling the touch-sensitive display of the first electronic device while it is 
  But not for bringing up a dock associated with the second electronic device, and the method includes: detecting a selection of the first user interface object; and; in response to the selection, displaying the dock overlaying a portion of the user interface generated by the second electronic device.
Karmanenko teaches, for bringing up a dock associated with the second electronic device, and the method includes: detecting a selection of the first user interface object; and; in response to the selection, displaying the dock overlaying a portion of the user interface generated by the electronic device (Karmanenko: [325]: user may press a menu key to display a menu overlaid on the interface).
The same motivation to combine the prior arts, stated above applies.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 20170235435) and Kim (US 20170207859) in view of Choi (US 20110276911).
Regarding claim 5, Sohn and Kim teach the invention as claimed in claim 26 above but not, including: in response to receiving the instruction to operate in the companion-display mode: determining a location of the first electronic device relative to the second electronic device; in response to determining the location of the first electronic device relative to the 
Choi teaches, in response to receiving the instruction to operate in the companion-display mode: determining a location of the first electronic device relative to the second electronic device; in response to determining the location of the first electronic device relative to a display of the second electronic device, arranging the touch-sensitive display of the first electronic device relative to the second electronic device (Choi: [137-138]: arrange interfaces based on their relative positions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sohn, Kim and Choi because the systems are in the field of interacting with multiple device interfaces from one device. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable displaying the multiple devices using relative device positions. The combination provides additional information to the user by indicating where the devices are relative to the user. With this combination user can not only interact with an external device but can easily access it if needed based on this additional information easily available on the display.

Regarding claim 6, Sohn and Kim and Choi teach the invention as claimed in claim 5 above and further, wherein the first user interface object associated with the first function is a function for changing the arrangement of the displays relative to one another (Sohn: [169, 191]:  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 20170235435) and Kim (US 20170207859) in view of Jeong (US 20140320425).

Regarding claim 7, Sohn and Kim teach the invention as claimed in claim 1 above but not, including: while operating in the companion-display mode: receiving a request to enter a split-screen view on the first electronic device; in response to receiving the request to enter the split-screen view on the first electronic device, concurrently displaying, on substantially all of the touch-sensitive display, the user interface generated by the second electronic device side-by-side with a user interface for an application that is installed on the first electronic device.
Jeong teaches, including: while operating in the companion-display mode: receiving a request to enter a split-screen view on the first electronic device; in response to receiving the request to enter the split-screen view on the first electronic device, concurrently displaying, on substantially all of the touch-sensitive display, the user interface generated by the second electronic device side-by-side with a user interface for an application that is installed on the first electronic device (Jeong: Fig. 7A, [186, 240]: based on input, screen is divided displaying the interfaces of the devices side by side).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sohn, Kim and Jeong because the systems are in the field of displaying multiple device interfaces in one. One of ordinary skill .

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 20170235435), Kim (US 20170207859) and Jeong (US 20140320425) in further view of Ryu (US 20130219283).
Regarding claim 8, Sohn, Kim and Jeong teach the invention as claimed in claim 7 above but not, including: while concurrently displaying the user interface generated by the second electronic device and the user interface for the application executing on the first electronic device; 
detecting a gesture that includes a contact dragging content from within the user interface generated by the second electronic device to the user interface for the application that is executing on the first electronic device; and
 in response to a lift-off of the contact after it dragged the content to the user interface for the application that is executing on the first electronic device, performing an operation corresponding to the content within the user interface for the application on the first electronic device (Ryu: Fig. 2, [57-59, 61, 63]: user can drag and drop content to process it in an application of the 2nd device interface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sohn, Kim, Jeong and Ryu because the systems are in the field of displaying multiple device interfaces in one. One of 

Regarding claim 9, Sohn, Kim, Jeong and Ryu teach the invention as claimed in claim 8 above and further, wherein: while concurrently displaying the user interface generated by the second electronic device and the user interface for the application executing on the first electronic device, detecting a gesture that includes a contact dragging content from within the user interface for the application that is executing on the first electronic device to the user interface generated by the second electronic device; and in response to a lift-off of the contact after it dragged the content to the user interface generated by the second electronic device, performing an operation corresponding to the content within the user interface generated by second electronic device (Ryu: Fig. 2, [57-59, 61, 63]: user can drag and drop content to process it in an application of the 2nd device interface) (Sohn: [100]: audio and video data may be sent to the connected device for output).
The same motivation to combine the prior arts, stated above applies.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 20170235435) and Kim (US 20170207859) in view of Branton (US 20140165003).
Regarding claim 11, Sohn and Kim teach the invention as claimed in claim 26 above but not, including, in response to receiving the instruction to operate in the companion-display mode: displaying, on the touch-sensitive display of the first electronic device a toggle for 
in response to detecting an input at the toggle: ceasing to display the plurality of user interface objects; and displaying the different user interface object at the touch-sensitive display of the first electronic device; in response to an input at the different user interface object, performing an operation at the second electronic device.
Branton teaches, displaying, on the touch-sensitive display of the first electronic device a toggle for replacing the plurality of user interface objects with a different user interface object at the touch-sensitive display of the first electronic device; and 
in response to detecting an input at the toggle: ceasing to display the plurality of user interface objects; and displaying the different user interface object at the touch-sensitive display of the first electronic device; in response to an input at the different user interface object, performing an operation at the second electronic device (Branton: Fig. 4, [40]: a more button may displayed in the menu bar to switch the set of displayed icons to the first set).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sohn, Kim and Branton because the combination would enable displaying a large number of icons in a small space by providing an icon to switch the set of icons. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable user to easily view the function icons without having to navigate to other areas.

Regarding claim 12, Sohn, Kim and Branton teach the invention as claimed in claim 11 above and further, wherein performing the operation at the second electronic device includes performing the operation within a different user interface that is displayed on the second electronic device (Sohn: [164-166, 189-192]:  supplementary information may be displayed which may be icons to control function in a separate user interface region).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 20170235435) and Kim (US 20170207859) in view of Paquette (US 20160055221).
Regarding claim 13, Sohn and Kim teach the invention as claimed in claim 1 above and further, including: displaying: a home screen for first electronic device, an icon representing the user interface generated by the second electronic device, and other icons representing applications installed on the first electronic device (Sohn: Fig. 10, 197-199]: icons representing interfaces generated by the connected devices may be displayed for content selection).
But not, detecting a contact and movement of the contact in an upward direction that moves away from an edge of the touch-sensitive display; in response to detecting the contact and movement of the contact, displaying: a home screen for first electronic device, an icon representing the user interface generated by the second electronic device, and other icons representing applications installed on the first electronic device.
Paquette teaches, detecting a contact and movement of the contact in an upward direction that moves away from an edge of the touch-sensitive display; in response to detecting the contact and movement of the contact, displaying: a home screen for first electronic device, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sohn, Kim and Paquette because the combination would enable displaying a bar of icons in a small space by providing a tray that is revealed to the use when needed. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would save space that would have been used up for displaying icons.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 20170235435) and Kim (US 20170207859) in view of Conning (US 20040250205).
Regarding claim 14, Sohn and Kim teach the invention as claimed in claim 26 above and further, wherein the first user interface object associated with the first function of the plurality of functions for controlling the touch-sensitive display of the first electronic device while it is operating in the companion-display mode (Sohn: Fig. 10, 197-199]: icons to initiate functions related to the connected devices may be displayed),
But not, a function for rotating the display, the method including: detecting a selection of the first user interface object; and in response to detecting the selection, rotating the user interface generated by the second electronic device within the touch-sensitive display.
Conning teaches, the method including: detecting a selection of the first user interface object; and in response to detecting the selection, rotating the user interface generated by an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sohn, Kim and Conning because the combination would enable displaying icons for commonly used functions in applications such as a rotate icon to rotate a displayed object. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would provide commonly used functions in the art within the application.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 20170235435) and Kim (US 20170207859) in view of Milden (US 20160357421).
Regarding claim 22, Sohn and Kim teach the invention as claimed in claim 21 above but not, wherein the user interface generated by the second electronic device is displayed on the touch-sensitive display in a third portion of the touch- sensitive display, and the third portion includes corners that are adjacent to the first and second portions, each of the corners having a visual appearance that mimics physical corners of the first electronic device.
Milden teaches, wherein the user interface generated by the second electronic device is displayed on the touch-sensitive display in a third portion of the touch- sensitive display, and the third portion includes corners that are adjacent to the first and second portions, each of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sohn, Kim and Milden because the systems are in the field of displaying multiple device interfaces in one. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable user to easily identify the devices from the shape of the displayed representations.

	Allowable Subject Matter
Claim(s) 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.

Response to Arguments
Applicants’ amendments to claim 10 has been fully considered and overcome the objections.  The objections are respectfully withdrawn.
Applicants’ amendments to claims 14 and 17 have been fully considered and overcome the 35 U.S.C. § 112(b) rejection.  These rejections are respectfully withdrawn.
Applicants’ prior art arguments have been fully considered but since they pertain to the amended sections of the claim, they are considered moot in view of the new grounds of rejection presented above.

 Applicant argues that the prior arts do not teach the specifics of the new limitation added by this amendment. The Examiner respectfully disagrees. Since the arguments pertain to the amended sections of the claim, the applicant is requested to refer to the cited sections and explanations in the rejection presented above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.